
	
		II
		112th CONGRESS
		2d Session
		S. 2269
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit voluntary economic activity.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Anti-Trust Freedom Act of 2012
			 .
		2.Voluntary
			 economic coordination by individualsThe Sherman Act (15 U.S.C. 1 et seq.), the
			 Clayton Act (15 U.S.C. 12 et seq.), and section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) shall not be construed to prohibit, ban, or
			 otherwise extend to any voluntary economic coordination, cooperation,
			 agreement, or other association, compact, contract, or covenant entered into by
			 or between any individual or group of individuals.
		
